The Special Term has refused to grant a peremptory order of mandamus, directing the Secretary of State to accept the statements of the Communist party as to party positions to be filled at the primary election to be held on September 16, 1937, and directing the Secretary of State to certify that the Communist party is a legally recognized party of this State. The Communist party in 1936 polled less than fifty thousand votes for Governor, and thereby the group lost its right to be considered a political party. (Election Law, § 2, subd. 5.) Order unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.